ICJ_058_NuclearTests_AUS_FRA_1974-12-20_ORD_01_NA_01_EN.txt. 531 NUCLEAR TESTS (ORDER 20 XII 74)

THE COURT,
Unanimously,

Finds that the Application of the Government of Fiji for permission to
intervene in the proceedings instituted by Australia against France lapses,
and that no further action thereon is called for on the part of the Court.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twentieth day of December, one
thousand nine hundred and seventy-four, in four copies, one of which
will be deposited in the archives of the Court, and the others transmitted
to the Government of Fiji, the Government of Australia, and the French
Government, respectively.

(Signed) Manfred LAcus,
President.

(Signed) S. AQUARONE,
Registrar.

Judge Gros makes the following declaration:

Je vote la présente ordonnance pour des motifs différents de ceux
qu’elle indique. Le document présenté par le Gouvernement fidjien le
16 mai 1973 ne pouvait à aucun titre être considéré comme une demande
d’intervention au sens de l’article 62 du Statut et cette demande aurait
dû être rejetée dès l’origine.

Judge ONYEAMA makes the following declaration:

T have voted in favour of the Order, although, in my view, the reason
given for it, namely that the claim of the applicant State no longer has
any object and in consequence there will no longer be any proceedings
before the Court in which intervention would be possible, carries an
implication with which I am unable to agree. The implication is that if
the claim had had an object and the Court had been called upon to give a
decision thereon, there would have been a possibility of intervention in
this case.

Fiji was not, at any time material to these proceedings, a party to the
General Act of 1928 nor to the optional clause of the Statute of the Court
on which the applicant State sought to base the Court’s jurisdiction, nor

5
